The defendant appellant’s attempt to seek review of the denial of relief under G. L. c. 211, § 3 (1994 ed.), must fail. To his challenge to the entry of a preliminary order that he pay a portion of the college tuition of his nineteen year old daughter, he added a request that the single justice declare G. L. c. 208, § 28 (1994 ed.), unconstitutional. His appeal disclaims any challenge to the single justice’s denial of relief from the preliminary order itself.
The request for a declaratory judgment seeks to present an issue that underlies the defendant’s challenge to the preliminary order of the trial court. The defendant has not demonstrated, or even argued, that review of the trial court decision after trial and final judgment will not adequately protect his interests. It may be that, on the facts, the issue of the constitutionality of G. L. c. 208, § 28, will never be reached.

Judgment affirmed.